DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 10/12/2022.  Claims 1, 11, and 21 have been amended, claims 3-6, 13-16, 23-26, and 31 have been previously cancelled.  Claims 1-2, 7-12, 17-22, and 27-30, 32-34 are currently pending are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are illegible.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-12, 17-22, and 27-30, 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
A 
defining a listing for an item 
defining a multi-level referral program for the listing, wherein defining the multi-level referral program for the listing includes:
providing one or more recommendations for the multi-level referral program for the listing based upon, at least in part, one or more questions provided to a user and preconfigured logic;
defining a first bonus structure for a first referral level in response to a user selection of the first bonus structure for the first referral level 
defining at least a second bonus structure for at least a second referral level in response to a user selection of the at least a second bonus structure for the at least a second referral level 
monitoring, in real-time, the propagation of referrals through multiple levels of the multi-level referral program for the listing;
determining  how many clicks are made on the listing by a particular user;

providing
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mental process, and covers performance of an advertising/marketing activity.  That is, other than reciting the steps as being performed by a “computer device” (Claim 1), a “processor” (Claim 11), and a “computing system including a processor and memory” (Claim 21), nothing in the claim elements preclude the steps form being performed mentally, or as being described as an advertising/marketing activity.  For example, but for the “computer device” (Claim 1), “processor” (Claim 11), and “computing system including a processor and memory” (Claim 21), language, the steps of defining a listing for an item and defining a multi-level referral program for the listing by analyzing data sets and providing recommendations based on the analyzed data sets, in the context of the claims, encompasses a human mentally performing said steps.  Further, but for the aforementioned language, the steps describe listing an item (ex. job announcement or offered product; i.e. an advertisement), and defining a program that may compensate an individual for referring said listed item (See at least Para. [0006] of specification), which is an advertising/marketing activity.  Moreover, but for being facilitated by a “referral detail interface” and a “chat interface”, the functions of “indicate how much incentive has been paid to a particular referrer and how many clicks are made on the listing by the particular user” and “providing…one or more messages between the user defining the listing for the item and one or more referrers” may be performed with a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, if a claim limitation, under its broadest reasonable interpretation, covers the performance of an advertising/marketing activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application, in particular, the claim only recites the additional limitations of a “computer device” (Claim 1), a “processor” (Claim 11), and a “computing system including a processor and memory” (Claim 21). The additional elements are recited at a high level of generality (see at least Paras. [0017]-[0024], and [0033]-[0037]) such that they amount to no more than mere instructions to apply the exception using generic computer components. The claims also recite “providing one or more referral detail interfaces within the application configured to indicate how much incentive has been paid to a particular referrer and how many clicks are made on the listing by the particular user”.  However, this limitation merely serves to link the judicial exception (i.e. defining a listing and a multi-referral program) to a particular technological environment or field of use (i.e. computer environment).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “computer device” (Claim 1), a “processor” (Claim 11), and a “computing system including a processor and memory” (Claim 21), to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Therefore, the claim is not found to be patent eligible.
Claims 2, 7-10, and 32-34 are dependent on claim 1, and include all the limitations of claim 1. Claims 12 and 17-20 are dependent on claim 11, and include all the limitations of claim 11. Claims 22 and 27-30 are dependent on claim 21, and include all the limitations of claim 21.  Therefore, they are also found to be directed to an abstract idea.  Claims 9, 19, and 29 recite a “social media platform” to refer the listing.  Further, claims 10, 20, and 30 recite a “messaging platform” to refer the listing.  However, the Examiner takes Official Notice that the relaying of information through said platforms is a conventional concept that has been around since the advent of social media and messaging platforms.  The performance of conventional functions by generic computers does not provide an inventive concept. Claim 34 features a “query bot” to provide a response to a query, but this merely serves to place a judicial exception (i.e. responding to a question) in a particular technological environment (i.e. computer environment).  Therefore, the dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10-12, 17, 18, 20-22, 27, 28, 30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade (US 2015/0324748) in view of Nusbaum (US 2008/0120156), Gehring (US 2016/0026347), and Rowe (US 2006/0224729) or alternatively “Track individual users in GA with the User Explorer Report and User ID feature” by MeasureSchool available May 19, 2016 hereinafter referred to as MeasureSchool.
Regarding claim 1, Ranade discloses a computer-implemented method, executed on a computing device, comprising
Defining a listing for an item via a user selection of the item on a user interface of an application; and
Defining a multi-level referral program for the listing
Ranade discloses a system wherein a company may notify the system of a job opening and rewards via an interface, and wherein a user may pass on a job referral, and wherein a user may receive the reward based on where they are in a chain of referrals (See at least Paras. [0022]-[0029], and [0035]).
Ranade also discloses wherein defining the multi-level referral program for the listing includes:
providing one or more recommendations for the multi-level referral program for the listings based upon, at least in part, on one or more questions provided to a user and preconfigured logic;
Ranade discloses machine learning being utilized to determine a score utilizing metrics that include historical performance, and wherein the score may be used to compute reward amounts for job referrals (Paras. [0033], [0047], [0052]). Ranade also discloses receiving details of the job from a company (i.e. user) through an online interface (Para. [0023], [0047]).  The Examiner notes that Fig. 5 of provisional 62/812542 merely features fillable fields associated with certain parameters (i.e. Program Start Date, Terms and Conditions, etc.).  Therefore, the Examiner equates the providing of job details (i.e. parameters) through an online interface to this feature.
Ranade also discloses 
defining a first bonus structure for a first referral level in response to a user selection of the first bonus structure for the first referral level within the user interface of the application; and
defining at least a second bonus structure for at least a second referral level in response to a user selection of the at least a second bonus structure for the at least a second referral level within the user interface of the application, wherein the at least a second bonus structure includes one or more of a variable amount and a per hour rate
Ranade discloses a system wherein a company (i.e. user) may notify the system about a reward associated with a job opening (i.e. first or second bonus structure) via an interface, wherein the company may be provided with payment breakdown options for providing the reward (Paras. [0023], [0029], [0035]).  Ranade further discloses a system wherein users may receive rewards based on where they are in a chain of referrals (i.e. first and second referral levels) (Para. [0029]), and discloses an example of a system wherein a first user receives $10000 of a $20000 reward for referral of a job based on where the user is in a chain (i.e. variable amount) (Para. [0029]).
Ranade does not explicitly disclose wherein the first bonus structure is a fixed amount.  Nusbaum teaches a system wherein a payment for a referral is a fixed amount (Para. [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranade to feature fixed amounts for referrals as taught by Nusbaum because both Ranade and Nusbaum are in the same field of endeavor (i.e. compensation for an action), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ranade does disclose monitoring, in real-time, the propagation of referrals through multiple levels of the multi-level referral program for the listing.  Ranade discloses the communication of trackable referrals to a system server (Para. [0045]), as well as a tracking database table wherein each row corresponds to the propagation of a job (Fig. 11, Para. [0072]).
Ranade does not explicitly disclose providing one or more referral detail interfaces within the application configured to indicate how much a particular referrer could earn if all referrals are accepted. Gehring teaches a system wherein a user may be presented with the amount they are going to get for a successful referral (see at least Paras. [0064], [0087]).  It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of Gehring since both Ranade and Gehring are in the same field of endeavor (i.e. providing payment for referrals), and one of ordinary skill in the art would recognize that combining the two would allow for referrers to be aware of potential payment amounts.
Ranade does not disclose providing, via a chat interface within the application, one or more messages between the user defining the listing for the item and one or more referrers.  Gehring teaches a system that provides a user interface that allows employees (i.e. referrers) to enter questions to live support regarding referral tracking information (see at least Para. [0142]).  It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of Gehring since both Ranade and Gehring are in the same field of endeavor (i.e. providing payment for referrals), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ranade does not explicitly disclose:
Determining how many clicks are made on the listing by a particular user; and
Providing one or more referral detail interfaces within the application configured to indicate…how many clicks are made on the listing by the particular user.
Rowe teaches a system that notifies a recruiter of a requester’s interest in a listing when the requester clicks on an “express interest” button (Para. [0068], Fig. 9).  The Examiner asserts that notification that a user has clicked on the “express interest” button is indicative that the user has clicked on the listing at least once.  It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of Rowe since it would allow recruiters to track the number of people interested in a particular job listing.  Alternatively, MeasureSchool teaches that Google Analytics allows for the tracking of each action taken by an individual on a website (ex. number of clicks on a link/listing) (See at least 1:29 – 1:48).  It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of MeasureSchool since it would allow for the tracking of the performance of specific items (ex. links) on a website.
Claim 11 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Regarding claim 2, Ranade discloses the computer-implemented method of claim 1 wherein the item includes one or more of:
A job opening;
An available contract;
An offered service;
An offered product;
A business establishment;
An a piece of content
Ranade discloses a system wherein a user may pass on a job referral (i.e. job opening) (Paras. [0022]-[0029]).
Claims 12 and 22 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale.
Regarding claim 7, Ranade discloses the computer-implemented method of claim 1 further comprising:
Enabling a user to refer the listing for the item to a third party.  Ranade discloses a user passing a job notification to another user (i.e. third party) (Para. [0025]).
Claim 17 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Regarding claim 8, Ranade discloses the computer-implemented method of claim 7 wherein the third party includes one or more of:
A third party directly-interested in the item; and
A third party indirectly-interested in the item
Ranade discloses a user passing a job notification to another user, wherein the user may apply for the job (Para. [0025]-[0026])
Claims 18 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.
Regarding claim 10, Ranade discloses the computer-implemented method of claim 7 wherein enabling a user to refer the listing for the item to a third party includes:
Enabling the user to refer the listing for the item to the third party via a messaging platform.  Ranade discloses a user sharing a job notification via email or SMS (Para. [0025]).
Claim 20 feature limitations similar to those of claim 10, and is therefore rejected using the same rationale.
Regarding claim 32, Ranade discloses the computer-implemented method of claim 1 wherein the item includes one or more of:
An available contract;
An offered service;
An offered product;
A business establishment; and
A piece of content
Ranade discloses a system wherein a user may pass on a job referral (i.e. available contract) (Paras. [0022]-[0029]).
Regarding claim 33, Ranade discloses the computer-implemented method of claim 1 further comprising:
Providing status information associated with the multi-level referral program defined for the listing.  Ranade discloses a tracking database that indicates the status of a job since a referral (Fig. 11, Para. [0072]).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade in view of Nusbaum, Gehring, and Rowe (or alternatively MeasureSchool), and in further view of Wang (US 2018/0039944)
Regarding claim 9, Ranade, Nusbaum, Gehring, and Rowe (or alternatively MeasureSchool) do not explicitly disclose the computer-implemented method of claim 7 wherein enabling a user to refer the listing for the item to a third party includes:
Enabling the user to refer the listing for the item to the third party via a social media platform.  While Ranade does disclose the forwarding of a job notification, Ranade does not disclose that the forwarding is performed via a social media platform.  Wang teaches a system wherein a user may refer a job to connections in an online social network system (Fig. 4, Para. [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranade, Nusbaum, Gehring, and Rowe (or alternatively MeasureSchool) to utilize a social network system as taught by Wang since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 19 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade, Nusbaum, Gehring, and Rowe (or alternatively MeasureSchool), and in further view of Mayer (US 2001/0034630) and Kale (US 2019/0272274)
Regarding claim 34, Ranade, Nusbaum, Gehring, and Rowe (or alternatively MeasureSchool) do not disclose the computer-implemented method of claim 1 further comprising:
Receiving a query from the user regarding the listing; and
Providing a response to the query via a query bot
Mayer teaches a system wherein an employer may request (i.e. query) the system for identification data of candidates that have displayed interest in a listed job opening, and providing the data (i.e. providing a response) to the employer (see at least Claim 14, Para. [0010]).  It would have been obvious to one of ordinary skill in the art to modify Ranade, Nusbaum, Gehring, and Rowe (or alternatively MeasureSchool) to utilize the teachings of Mayer since it would allow the employer to contact the candidate (Para. [0010]).  However, while Mayer discloses providing the identification data, it is not done so via a query bot.  Kale discloses a system wherein a user may submit a query to a virtual assistant (i.e. bot) and receive a response (Para. [0024]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the undisclosed method of providing data of Mayer for the providing of data via a virtual assistant of Kale. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 21, 22, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade, Nusbaum, Gehring, and “Google Analytics: Track Individual Behavior in New “User Explorer” Report” by Brad Booth, available on September 6, 2016, hereinafter referred to as Booth or alternatively “Track individual users in GA with the User Explorer Report and User ID feature” by MeasureSchool available May 19, 2016 hereinafter referred to as MeasureSchool.
Regarding claim 21, Ranade discloses a computing system including a processor and memory configured to perform operations comprising
Defining a listing for an item via a user selection of the item on a user interface of an application; and
Defining a multi-level referral program for the listing
Ranade discloses a system wherein a company may notify the system of a job opening and rewards via an interface, and wherein a user may pass on a job referral, and wherein a user may receive the reward based on where they are in a chain of referrals (See at least Paras. [0022]-[0029], and [0035]).
Ranade also discloses wherein defining the multi-level referral program for the listing includes:
providing one or more recommendations for the multi-level referral program for the listings based upon, at least in part, on one or more questions provided to a user and preconfigured logic;
Ranade discloses machine learning being utilized to determine a score utilizing metrics that include historical performance, and wherein the score may be used to compute reward amounts for job referrals (Paras. [0033], [0047], [0052]). Ranade also discloses receiving details of the job from a company (i.e. user) through an online interface (Para. [0023], [0047]).  The Examiner notes that Fig. 5 of provisional 62/812542 merely features fillable fields associated with certain parameters (i.e. Program Start Date, Terms and Conditions, etc.).  Therefore, the Examiner equates the providing of job details (i.e. parameters) through an online interface to this feature.
Ranade also discloses 
defining a first bonus structure for a first referral level in response to a user selection of the first bonus structure for the first referral level within the user interface of the application wherein the first bonus structure includes…a variable amount; and
defining at least a second bonus structure for at least a second referral level in response to a user selection of the at least a second bonus structure for the at least a second referral level within the user interface of the application, wherein the at least a second bonus structure includes …one or more of a variable amount and a per hour rate
Ranade discloses a system wherein a company (i.e. user) may notify the system about a reward associated with a job opening (i.e. first or second bonus structure) via an interface, wherein the company may be provided with payment breakdown options for providing the reward (Paras. [0023], [0029], [0035]).  Ranade further discloses a system wherein users may receive rewards based on where they are in a chain of referrals (i.e. first and second referral levels) (Para. [0029]), and discloses an example of a system wherein a first user receives $10000 of a $20000 reward for referral of a job based on where the user is in a chain (i.e. variable amount) (Para. [0029]).
Ranade does not explicitly disclose wherein the first bonus structure includes a fixed amount and wherein the second bonus structure includes a fixed amount.  Nusbaum teaches a system wherein a payment for a referral is a fixed amount (Para. [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ranade to feature fixed amounts for referrals as taught by Nusbaum because both Ranade and Nusbaum are in the same field of endeavor (i.e. compensation for an action), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ranade does disclose monitoring, in real-time, the propagation of referrals through multiple levels of the multi-level referral program for the listing.  Ranade discloses the communication of trackable referrals to a system server (Para. [0045]), as well as a tracking database table wherein each row corresponds to the propagation of a job (Fig. 11, Para. [0072]).
Ranade does not explicitly disclose providing one or more referral detail interfaces within the application configured to indicate how much a particular referrer could earn if all referrals are accepted. Gehring teaches a system wherein a user may be presented with the amount they are going to get for a successful referral (see at least Paras. [0064], [0087]).  It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of Gehring since both Ranade and Gehring are in the same field of endeavor (i.e. providing payment for referrals), and one of ordinary skill in the art would recognize that combining the two would allow for referrers to be aware of potential payment amounts.
Ranade does not disclose providing, via a chat interface within the application, one or more messages between the user defining the listing for the item and one or more referrers. Gehring teaches a system that provides a user interface that allows employees (i.e. referrers) to enter questions to live support regarding referral tracking information (see at least Para. [0142]). It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of Gehring since both Ranade and Gehring are in the same field of endeavor (i.e. providing payment for referrals), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ranade does not explicitly disclose:
Determining how many clicks are made on the listing by a particular user; and
Providing one or more referral detail interfaces within the application configured to indicate…how many clicks are made on the listing by the particular user.
Receiving a query from the user regarding how many clicks were made on the listing by a particular user
Providing a response to the query via a query bot
Booth teaches that Google Analytics allows for the viewing of individual user behavior and interactions with a website (i.e. listing).  It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of Booth since it would allow for the viewing of user engagement across devices and browsers.  Alternatively, MeasureSchool teaches that Google Analytics allows for the tracking of each action taken by an individual on a website (ex. number of clicks on a link/listing) (See at least 1:29 – 1:48).  It would have been obvious to one of ordinary skill in the art to modify Ranade to utilize the teachings of MeasureSchool since it would allow for the tracking of the performance of specific items (ex. links) on a website. However, while Booth (or alternatively MeasureSchool) discloses providing responses to queries, Booth (or MeasureSchool) does not explicitly state that it is performed via a query bot.  Kale discloses a system wherein a user may submit a query to a virtual assistant (i.e. bot) and receive a response (Para. [0024]).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the undisclosed method of providing analytics data of individuals of the combination of Ranade and Booth (or MeasureSchool) for the providing of data via a virtual assistant of Kale. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 22 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Claim 27 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Claim 28 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.
Claim 30 features limitations similar to those of claim 10, and is therefore rejected using the same rationale.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade in view of Nusbaum, Gehring, and Booth (or alternatively MeasureSchool), and in further view of Wang (US 2018/0039944)
Claim 29 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.

Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims provide an inventive concept due to the limitations of “monitoring, in real-time, the propagation of referrals through multiple levels of the multi-level referral program for the listing” not being well understood, routine, or conventional activities.  The Examiner respectfully disagrees.  As indicated in the body of the rejection above, the limitations in question are part of the abstract idea itself.  The claim does not feature additional elements beyond the abstract idea that are unconventional.  
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but are but they are not persuasive.  Applicant argues with substance:
Applicant argues that Rowe does not disclose “determine how many clicks are made” or “how many clicks are made on the listing by the particular user”.  As stated in the body of the rejection, Rowe provides a notification to a recruiter when a requester clicks on an “express interest” button.  This would mean that Rowe at least determines that the button has been clicked once.  Therefore, Rowe does indeed determine how many clicks are made; even if it is only one click. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spechler (US 2006/0282282) teaches providing a recruiter with a bonus that includes a percentage of an hourly wage, as well as a lump sum finder’s fee (Para. [0034].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681 

/SAM REFAI/Primary Examiner, Art Unit 3681